Dismissed and Opinion filed January 23, 2003








Dismissed and Opinion filed January 23, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00834-CR
____________
 
EX
PARTE TERESA WATERS
 

 
On
Appeal from the 338th District Court
Harris
County, Texas
Trial
Court Cause No. 916,682
 

 
M
E M O R A N D U M   O P I N I O N
Appellant filed a pre-trial application for writ of habeas
corpus in the trial court seeking a bond reduction.  The trial court denied relief and appellant
sought review in this Court.  On January
15, 2003, appellant filed a motion to dismiss this appeal as moot.  In the motion, appellant states the appeal is
moot because the trial court has now released appellant on bond pending
trial.  We agree that this action renders
the issue of pre-trial bond moot. 
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 23, 2003.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).